UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANGELO MULDROW,                       
              Plaintiff-Appellant,
                v.
CURT BROWN; LAKE CITY POLICE                      No. 00-6787
DEPARTMENT; JIMMY WILSON,
Captain; EVELYN COLDTRAIN, Det.;
CALVIN T. SMITH, Ofc.,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
         for the District of South Carolina, at Greenwood.
                  David C. Norton, District Judge.
                       (CA-97-3580-9-18RB)

                     Submitted: October 31, 2000

                     Decided: November 21, 2000

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Angelo Muldrow, Appellant Pro Se. Robert Thomas King, WILL-
COX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.
2                        MULDROW v. BROWN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Angelo Muldrow appeals the district court’s order adopting the
magistrate judge’s recommendation and denying relief on his 42
U.S.C.A. § 1983 (West Supp. 2000) complaint. We have reviewed the
record and the district court’s opinion and find no reversible error.
Accordingly, we affirm substantially on the reasoning of the district
court. See Muldrow v. Brown, No. CA-97-3580-9-18RB (D.S.C. May
24, 2000). The district court analyzed Muldrow’s claim concerning
the allegedly forged confession under the Fifth Amendment. As Mul-
drow correctly notes on appeal, the Fifth Amendment is not impli-
cated because he claims that the confession is false and that,
consequently, he did not incriminate himself. Nevertheless, summary
judgment in favor of Defendants was appropriate because Muldrow’s
claim that Defendants forged his signature on a false confession is
more akin to a strictly state law malicious prosecution claim and, as
such, is not cognizable under § 1983. See Lambert v. Williams, 223
F.3d 257, 260 (4th Cir. 2000). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED